DETAILED ACTION
This action is made in response to the remarks/amendments filed on July 23, 2020.  This action is made final.
Claims 1-33 are pending. Claims 31-33 are newly added. Claims 8-10 have been amended. Claims 1, 11, and 21 are independent claims.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed July 23, 2021 have been fully considered but they are not persuasive. 
Applicant argues the previously cited references fails to teach “rotation of the rotatable input mechanism, displaying, on the display, an affordance associated with replying to the electronic conversation”.  However, the examiner respectfully disagrees.
Applicant argues that because Park’s submenu is displayed in response to a selection of a menu item which is contrary to Lee’s requirement that the short menu is displayed without showing an initial menu, the combined references fail to teach the recited limitation.  However, the examiner respectfully disagrees.  As a first matter, it is noted that Applicant acknowledges Lee’s teaching of displaying a menu in response to a user input.  As stated in the previous office action and during the interview dated July 13, 2021, Lee teaches “while displaying the electronic conversation, receiving user input; in accordance with a determination that the user input is [a particular type of input]…displaying, on the display, an affordance associated with replying to the e.g., see [0040]).  Additionally, Fig. 10 and [0095] teach displaying content in response to actuation of an auxiliary input device such as a trackball or thumbwheel.  Park was relied upon as specifically teaching using a rotation of a rotatable input mechanism (e.g., known element) as providing a selection input (e.g., type of input), as illustrated in at least Fig.5 teaching that a rotation signal operates as a selection input.  Both references pertain to user inputs on a graphical user interface.  Accordingly, it would have been obvious to one of ordinary skill in the art, to modify the teachings of Lee with Park as a simple substitution of the click/depression of a trackball (i.e., known element) for the rotation of a rotatable mechanism (i.e., known element) as to obtain the predictable result of providing selection input by a particular type of control, in this case, a rotatable mechanism.  It would have further been obvious as taught in Park to permit a user to intuitively and easily navigate menus (e.g., see [0055]).  
While Applicant argues that Park teaches initially displaying a menu for which the rotation input is applied, it is noted that 1) Lee is relied upon as teaching “displaying the affordance associated with replying to the electronic conversation”…in response to a user input, as addressed above, and 2) the claims, as presently drafted, do not preclude a menu being initially displayed.  Rather, the claims merely recited that “in accordance 
Applicant further argues the examiner did not adhere to the standards of MPEP 2143(I)(B).  The examiner respectfully disagrees.  It is noted that an additional motivation to combine was recited and taught from the Park reference to easily and intuitively access and navigate menus (e.g., see [0055]) and a KSR rationale was not the sole rationale to combine.
MPEP 2143(I)(B) states that to reject a claimed based on a simple substitution of one known element for another to obtain predictable results, the office must articulate (1) a finding that the prior art contained a device (method, product, etc.) which differed from the claimed device by the substitution of some components (step, element, etc.) with other components; (2) a finding that the substituted components and their functions were known in the art; (3) a finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable; and (4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.  As addressed in the previous action, the Lee reference taught all the recited limitations and “displaying the affordance associated with replying to the electronic conversation” in response to a determination of a [type of user input].  (1) Lee teaches the input as being a selection function, but fails 
Applicant additionally argues the proposed modification is rooted in impermissible hindsight.  However, the examiner respectfully disagrees. "Any judgment on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from applicant’s disclosure, such a reconstruction is proper." In re McLaughlin, 443 F.2d 1392, 1395, 170 USPQ 209, 212 (CCPA 1971).  As addressed above, the combined teachings of Park and Lee do not result in a “functional mismatch” and the examiner has articulated the rationale to support a conclusion of obviousness in accordance with MPEP 2143.  The primary reference of Lee teaches all the limitations of the claims except for the rotation of the rotatable input mechanism, Park teaches rotation of the rotatable input mechanism, a PHOSITA would have been obvious to substitute one known element for another (i.e., substitute click/depress with .
	
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 11, and 21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee et al. (USPPN: 2008/0163121; hereinafter Lee) in further view of Park et al. (USPPN: 2007/0291018; hereinafter Park).
As to claim 1, Lee teaches A non-transitory computer-readable storage medium storing one or more programs configured to be executed by one or more processors of an electronic device with a rotatable input mechanism, a display, and a touch-sensitive surface (e.g., see Fig. 2, [0004], [0040], [0126] teaching a device having a rotatable input mechanism, a display, and a touch-sensitive screen), the one or more programs including instructions for: 
displaying, on the display, an affordance representing an electronic message application (e.g., see Figs. 3a-3b, [0080] teaching an email icon (i.e., an affordance representing an email application)); 
receiving user input activating the affordance representing the electronic message application (e.g., see [0080] wherein user input is received on the email application icon opening the email application); 
displaying, on the display, a list of electronic conversation objects (e.g., see Fig. 5a, [0080], [0082] displaying a list of email messages); 
receiving user input activating an electronic conversation object of the list of electronic conversation objects (e.g., see [0082] teaching receiving user input to open a desired email message of the list of email messages); 
in response to detecting the user input activating the electronic conversation object, displaying, on the display, one or more messages in an electronic conversation corresponding to the activated electronic conversation object (e.g., see Fig. 5c, [0082] wherein in response to user input to open an email message (i.e., activate an electronic conversation object), one or more messages is displayed); 
while displaying the electronic conversation, receiving user input (e.g., see [0084] teaching receiving additional user input while displaying the message); 
in accordance with a determination that the user input is [a rotation of the rotatable input mechanism], displaying, on the display, an affordance associated with replying to the electronic conversation (e.g., see Fig. 5d, [0084] teaching displaying an affordance associated with replying the email message).  
While Lee teaches displaying an affordance associated with replying to the electronic conversation based upon a user input and further teaches a type of input as being a rotatable input mechanism (e.g., see [0040]), Lee fails to teach displaying the affordance associated with replying to the electronic conversation in accordance with a determination that the user input is a rotation of the rotatable input mechanism.
However, in the same field of endeavor of graphical user interfaces, Park teaches in accordance with a determination that the user input is a rotation of the rotatable input mechanism, displaying [submenus] (e.g., see Figs. 8-10, [0047]-[0049] teaching upon determination that the user input is a rotation of a rotatable input mechanism, displaying a plurality of submenus).  Accordingly, it would have been obvious to modify the input of Lee in view of Park as a simple substitution of one known type of input (i.e., e.g., See KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007); and MPEP 2143.  See also [0055] of Park to permit a user to intuitively and easily navigate menus). 

	As to claim 11, the claim is directed to the electronic device executing the program of the non-transitory computer readable storage medium of claim 1 and is similarly rejected.

	As to claim 21, the claim is directed to the method performed by the program of the non-transitory computer readable storage medium of claim 1 and is similarly rejected.

Claims 2, 12, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee and Park, as applied above, and in further view of Gutowitz (USPPN: 2014/0282005; hereinafter Gutowitz).

As to claim 2, the rejection of claim 1 is incorporated. Lee-Park fail to teach in accordance with a determination that the user input is a swipe input on the electronic conversation, displaying a reply interface that includes an affordance associated with replying to the electronic conversation.  
However, in the same field of endeavor of graphical user interfaces, Gutowitz teaches in accordance with a determination that the user input is a swipe input on the electronic conversation, displaying a reply interface that includes an affordance associated with replying to the electronic conversation (e.g., see Fig. 5, [0056], [0061] teaching a swipe input on an electronic conversation for permitting a user to reply to the message).  Accordingly, it would have been obvious to modify Lee-Park in view of Gutowitz to provide quick and convenient gestures for data e.g., see [0001] of Gutowitz).As to claim 12, the claim is directed to the electronic device executing the program of the non-transitory computer readable storage medium of claim 2 and is similarly rejected.

As to claim 22, the claim is directed to the method performed by the program of the non-transitory computer readable storage medium of claim 2 and is similarly rejected.

Claims 3, 13, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee and Park, as applied above, and in further view of Petersen (USPPN: 2015/0302301; hereinafter Petersen).
As to claim 3, the rejection of claim 1 is incorporated. Lee-Park fail to teach determining one or more suggested responses to the electronic conversation object; and100 114524968Attorney Docket No.: P21659USC1/77770000334201in response to detecting the user input activating the affordance associated with replying to the electronic conversation, displaying, on the display, a reply interface that includes a set of one or more affordances corresponding to the one or more suggested responses.  
	However, in the same field of endeavor of graphical user interfaces, Petersen teaches determining one or more suggested responses to the electronic conversation object (e.g., see Fig. 6, [0142] teaching determining one or more candidate responses to an electronic message); and100 114524968Attorney Docket No.: P21659USC1/77770000334201in response to detecting the user input activating the affordance associated with replying to the electronic conversation, displaying, on the display, a reply interface that includes a set of one or more affordances corresponding to the one or more suggested responses (e.g., see Figs. 1, 4, 5, [0131] wherein in response to user input of the affordance associated with replying to the electronic message, displaying a reply interface including one or more affordances corresponding to one or more suggested responses).  Accordingly, it would have been obvious to modify Lee-Park in view of Petersen to e.g., see [0055] of Petersen).

As to claim 13, the claim is directed to the electronic device executing the program of the non-transitory computer readable storage medium of claim 3 and is similarly rejected.

As to claim 23, the claim is directed to the method performed by the program of the non-transitory computer readable storage medium of claim 3 and is similarly rejected.

Claims 4-5, 14-15, and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee and Park, as applied above, and in further view of Lee et al. (USPPN: 2012/0162350; hereinafter Lee ‘350).
As to claim 4, the rejection of claim 1 is incorporated. Lee-Park fail to teach teaches in response to detecting the user input activating the affordance associated with replying to the electronic conversation, displaying, on the display, a reply interface that includes an audio input affordance associated with an audio input and an emoji response.  
However, in the same field of endeavor of graphical user interfaces, Lee ‘350 teaches in response to detecting the user input activating the affordance associated with replying to the electronic conversation, displaying, on the display, a reply interface that includes an audio input affordance associated with an audio input and an emoji response (e.g., see Figs. 4, 7, [0054]-[0056], [0066], [0072] teaching a reply interface displayed in response to user selection to respond to a message wherein the reply interface includes a talk icon for audio input and a pictorial representation of an emotion).  Accordingly, it would have been obvious to modify Lee-e.g., see [0006] of Lee ‘350)).

As to claim 5, the rejection of claim 4 is incorporated. Lee ‘350 further teaches receiving user input representing a touch associated with the affordance associated with emoji response (e.g., see Fig. 7A, [0079] teaching user input associated with the audiocon icon); and 
in response to receiving user input representing the touch associated with the affordance associated with emoji response, replacing, on the display, the reply interface with display of an interactive graphical object (e.g., see Fig. 7B, [0079] teaching replacing the display with a screen for selection of one of a plurality of audiocons in response to user selection of the audiocon icon).  

As to claims 14-15, the claims are directed to the electronic device executing the program of the non-transitory computer readable storage medium of claims 4-5 and are similarly rejected.

As to claims 24-25, the claims are directed to the method performed by the program of the non-transitory computer readable storage medium of claims 4-5 and are similarly rejected.

Claims 6-10, 16-20, and 26-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee, Park, Lee’360, as applied above, and in further view of Schubert et al. (USPPN: 2013/0275899; hereinafter Schubert) and Sakurada et al. (USPPN: 2013/0021362; hereinafter Sakurada).
As to claim 6, the rejection of claim 4 is incorporated. Lee ‘350 teaches receiving user input representing a touch associated with the affordance associated with dictation (e.g., see [0055] teaching user input of a touch associated with a talk option icon).
Lee-Park-Lee ‘360 fail to teach in response to receiving user input representing the touch associated with the affordance associated with dictation: replacing, on the display, the reply interface with a dictation interface; enabling a microphone to receive audio input; and displaying, on the display, a graphic waveform that is animated based on the audio input received at the microphone; replacing, on the display, the dictation interface with a reply electronic message to the electronic message that includes transcribed text in a body of the reply electronic message, wherein the transcribed text is based on the received audio input.  
However, in the same field of endeavor of graphical user interfaces, Schubert teaches in response to receiving user input representing the touch associated with the affordance associated with dictation: replacing, on the display, the reply interface with a dictation interface (e.g., see Figs. 2, 3, [0161] teaching replacing the reply interface with a dictation interface in response to user touch input on a voice input icon); enabling a microphone to receive audio input (e.g., see [0161] wherein a microphone is enable to accept the speech input); replacing, on the display, the dictation interface with a reply electronic message to the electronic message that includes transcribed text in a body of the reply electronic message, wherein the transcribed text is based on the received audio input (e.g., see Fig. 3B, [0162], [0163] wherein the dictation interface is replaced with a reply message to the electronic messaging including the transcribed text based on the received audio input).  Accordingly, it would have been obvious to modify Lee-Park-Lee ‘360 in view of Schubert to limit distracting content thus providing a more convenient and user friendly interface (e.g., see [0004] of Schubert).  
Lee-Park-Lee ‘360-Schubert fail to teach displaying, on the display, a graphic waveform that is animated based on the audio input received at the microphone.
However, in the same field of endeavor of graphical user interfaces, Sakurada teaches displaying, on the display, a graphic waveform that is animated based on the audio input received at the microphone (e.g., see [0084] teaching providing a wavelike animation based on the audio input received at the microphone).  Accordingly, it would have been obvious to modify Lee-Park-Lee ‘360-Schubert in view of Sakurada to provide user input feedback thus increasing user efficiency by readily knowing the state of the device (e.g., see [0004]-[0005] of Sakurada).

As to claim 7, the rejection of claim 6 is incorporated. Schubert further teaches wherein the dictation interface includes an affordance associated with canceling action (e.g., see Figs. 5 ,6 teaching a cancel action); and 
the one or more programs further including instructions for: in response to receiving user input selecting the affordance associated with canceling action, replacing, on the display, the dictation interface with the electronic message (e.g., see Fig. 6, [0204] wherein response to canceling, the screen may be replaced with a virtual keyboard (i.e., replace the dictation interface)).  

As to claim 8, the rejection of claim 6 is incorporated. Schubert further teaches wherein displaying the transcribed text in the body of a reply electronic message to the electronic message is performed in response to receiving input to end transcription (e.g., see [0161]-[0162] wherein the transcribed text into the body of a reply electronic message is performed in response to receiving a done input of the spoken input).  

As to claim 9, the rejection of claim 8 is incorporated. Schubert further teaches wherein the reply electronic message includes an affordance associated with sending the electronic message (e.g., see Fig. 3B, [0163] teaching a send icon).  

As to claim 10, the rejection of claim 9 is incorporated. Schubert further teaches in response to receiving user input selecting the affordance associated with sending the electronic message, sending the electronic message with the transcribed text in the body (e.g., see [0163] teaching sending the transcribed text as a reply in response to user input).

As to claims 16-20, the claims are directed to the electronic device executing the program of the non-transitory computer readable storage medium of claims 6-10 and are similarly rejected.

As to claims 26-30, the claims are directed to the method performed by the program of the non-transitory computer readable storage medium of claims 6-10 and are similarly rejected.

Claims 31-32 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Android Central (“Gmail on iOS versus Android”, retrieved from the internet https://www.youtube.com/watch?v=w2aVeZLxU5Q&t=80s, November 2, 2011; hereinafter Gmail) in further view of Wherry (USPPN: 2007/0236475; Wherry).

As to claim 31 (in independent form), Gmail teaches A non-transitory computer-readable storage medium storing one or more programs configured to be executed by one or more processors of an electronic device with [a rotatable input mechanism], a display, and a touch-sensitive surface (e.g., see Fig. 1 illustrating a smartphone with a touch display, wherein one of ordinary skill would recognize the smartphone necessarily has non-transitory computer-readable storage medium storing programs to be executed by one or more processors), the one or more programs including instructions for: 
displaying, on the display, an affordance representing an electronic message application (e.g., see Fig. 1 and approximately 0:08 teaching an email icon (i.e., an affordance representing an email application)); 
receiving user input activating the affordance representing the electronic message application (e.g., see Fig. 1 and approximately 0:10 wherein user input is received on the email application icon opening the email application); 
displaying, on the display, a list of electronic conversation objects (e.g., see Fig. 2 and approximately 0:36 displaying a list of email messages); 
receiving user input activating an electronic conversation object of the list of electronic conversation objects (e.g., see Fig. 3 and approximately 0:54 teaching receiving user input to open a desired email message of the list of email messages); 
in response to detecting the user input activating the electronic conversation object, displaying, on the display, one or more messages in an electronic conversation corresponding to the activated electronic conversation object (e.g., see Fig. 3 and approximately 0:54 wherein in response to user input to open an email message (i.e., activate an electronic conversation object), one or more messages is displayed); 
while displaying the electronic conversation, receiving user input (e.g., see Fig. 4 and approximately 1:17-1:20 teaching receiving additional user input while displaying the message); 
in accordance with a determination that the user input is [a rotation of the rotatable input mechanism], displaying, on the display, an affordance associated with replying to the electronic conversation (e.g., see Fig. 4 and approximately 1:17-1:20 teaching displaying an affordance associated with replying the email message) 
While Gmail teaches displaying an affordance associated with replying to the electronic conversation based upon a user input, Gmail fails to teach an electronic device with a rotatable input mechanism and displaying the affordance associated with replying to the electronic conversation in accordance with a determination that the user input is a rotation of the rotatable input mechanism.
However, in the same field of endeavor of graphical user interfaces, Wherry teaches an electronic device with a rotatable input mechanism (e.g., see Fig. 5, [0085] teaching an electronic device with a rotatable input mechanism) and in accordance with a determination that the user input is a rotation of the rotatable input mechanism (e.g., see Figs. 5, 15, [0085] teaching upon determination that the user input is a rotation of a rotatable input mechanism, scrolling content).  Accordingly, it would have been obvious to modify the input of Gmail in view of Wherry as a simple substitution of one known type of input (i.e., scrolling via swipe/drag gesture) with another (i.e., scrolling via rotation of a rotatable element) as to yield the predictable result of having a multi-input control element and for providing input by a particular type of input, in this case, rotatable mechanism (e.g., See KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007); and MPEP 2143.  See also [0009] of Wherry to improve techniques for facilitating scrolling). 
	It is noted that Wherry additionally teaches a non-transitory computer-readable storage medium storing one or more programs configured to be executed by one or more processors of an electronic device with a display, and a touch-sensitive surface (e.g., see Fig. 1, [0135] teaching a processor, display, touch-sensitive surface, and readable medium for storing programs).
	Gmail further teaches wherein the affordance associated with replying to the electronic conversation is displayed at the end of the electronic conversation (e.g., see Fig. 4 and approximately 1:20 wherein the reply option is displayed at the end of the electronic conversation).
	
	As to claim 32, the claim is directed to the electronic device of claim 31 and is similarly rejected.

Claims 33 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Android Central (“Gmail on iOS versus Android”, retrieved from the internet https://www.youtube.com/watch?v=w2aVeZLxU5Q&t=80s, November 2, 2011; hereinafter Gmail) in further view of Wherry (USPPN: 2007/0236475; Wherry), Lee et al. (USPPN: 2012/0162350; hereinafter Lee ‘350), Schubert et al. (USPPN: 2013/0275899; hereinafter Schubert), and Sakurada et al. (USPPN: 2013/0021362; hereinafter Sakurada).

As to claim 33 (in independent form), Gmail teaches A non-transitory computer-readable storage medium storing one or more programs configured to be executed by one or more processors of an electronic device with [a rotatable input mechanism], a display, and a touch-sensitive surface (e.g., see Fig. 1 illustrating a smartphone with a touch display, wherein one of ordinary skill would recognize the smartphone necessarily has non-transitory computer-readable storage medium storing programs to be executed by one or more processors), the one or more programs including instructions for: 
displaying, on the display, an affordance representing an electronic message application (e.g., see Fig. 1 and approximately 0:08 teaching an email icon (i.e., an affordance representing an email application)); 
receiving user input activating the affordance representing the electronic message application (e.g., see Fig. 1 and approximately 0:10 wherein user input is received on the email application icon opening the email application); 
displaying, on the display, a list of electronic conversation objects (e.g., see Fig. 2 and approximately 0:36 displaying a list of email messages); 
receiving user input activating an electronic conversation object of the list of electronic conversation objects (e.g., see Fig. 3 and approximately 0:54 teaching receiving user input to open a desired email message of the list of email messages); 
in response to detecting the user input activating the electronic conversation object, displaying, on the display, one or more messages in an electronic conversation corresponding to the activated electronic conversation object (e.g., see Fig. 3 and approximately 0:54 wherein in response to user input to open an email message (i.e., activate an electronic conversation object), one or more messages is displayed); 
while displaying the electronic conversation, receiving user input (e.g., see Fig. 4 and approximately 1:17-1:20 teaching receiving additional user input while displaying the message); 
in accordance with a determination that the user input is [a rotation of the rotatable input mechanism], displaying, on the display, an affordance associated with replying to the electronic conversation (e.g., see Fig. 4 and approximately 1:17-1:20 teaching displaying an affordance associated with replying the email message) 
While Gmail teaches displaying an affordance associated with replying to the electronic conversation based upon a user input, Gmail fails to teach an electronic device with a rotatable input mechanism and displaying the affordance associated with replying to the electronic conversation in accordance with a determination that the user input is a rotation of the rotatable input mechanism.
	However, in the same field of endeavor of graphical user interfaces, Wherry teaches an electronic device with a rotatable input mechanism (e.g., see Fig. 5, [0085] teaching an electronic device with a rotatable input mechanism) and in accordance with a determination that the user input is a rotation of the rotatable input mechanism (e.g., see Figs. 5, 15, [0085] teaching upon determination that the user input is a rotation of a rotatable input mechanism, scrolling content).  Accordingly, it would have been obvious to modify the input of Gmail in view of Wherry as a simple substitution of one known type of input (i.e., scrolling via swipe/drag gesture) with another (i.e., scrolling via rotation of a rotatable element) as to yield the predictable result of having a multi-input control element and for providing input by a particular type of input, in this case, rotatable mechanism (e.g., See KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007); and MPEP 2143.  See also [0009] of Wherry to improve techniques for facilitating scrolling). 
	It is noted that Wherry additionally teaches a non-transitory computer-readable storage medium storing one or more programs configured to be executed by one or more processors of an electronic device with a display, and a touch-sensitive surface (e.g., see Fig. 1, [0135] teaching a processor, display, touch-sensitive surface, and readable medium for storing programs).
Gmail-Wherry fail to teach teaches in response to detecting the user input activating the affordance associated with replying to the electronic conversation, displaying, on the display, a reply interface that includes an audio input affordance associated with an audio input and an emoji response.  
However, in the same field of endeavor of graphical user interfaces, Lee ‘350 teaches in response to detecting the user input activating the affordance associated with replying to the electronic conversation, displaying, on the display, a reply interface that includes an audio input affordance associated with an audio input and an emoji response (e.g., see Figs. 4, 7, [0054]-[0056], [0066], [0072] teaching a reply interface displayed in response to user selection to respond to a message wherein the reply interface includes a talk icon for audio input and a pictorial representation of an emotion).  Accordingly, it would have been obvious to modify Gmail-Wherry in view of Lee ‘350 in order to improve messaging applications by permitting a user to express emotion into a message stream (e.g., see [0006] of Lee ‘350)).
Lee ‘350 teaches receiving user input representing a touch associated with the affordance associated with dictation (e.g., see [0055] teaching user input of a touch associated with a talk option icon).
Gmail-Wherry-Lee ‘360 fail to teach in response to receiving user input representing the touch associated with the affordance associated with dictation: replacing, on the display, the reply interface with a dictation interface; enabling a microphone to receive audio input; and displaying, on the display, a graphic waveform that is animated based on the audio input received at the microphone; replacing, on the display, the dictation interface with a reply electronic message to the electronic message that includes transcribed text in a body of the reply electronic message, wherein the transcribed text is based on the received audio input.  
However, in the same field of endeavor of graphical user interfaces, Schubert teaches in response to receiving user input representing the touch associated with the affordance associated with dictation: replacing, on the display, the reply interface with a dictation interface (e.g., see Figs. 2, 3, [0161] teaching replacing the reply interface with a dictation interface in response to user touch input on a voice input icon); enabling a microphone to receive audio input (e.g., see [0161] wherein a microphone is enable to accept the speech input); replacing, on the display, the dictation interface with a reply electronic message to the electronic message that includes transcribed text in a body of the reply electronic message, wherein the transcribed text is based on the received audio input (e.g., see Fig. 3B, [0162], [0163] wherein the dictation interface is replaced with a reply message to the electronic messaging including the transcribed text based on the received audio input).  Accordingly, it would have been obvious to modify Gmail-Wherry-Lee ‘360 in view of Schubert to limit distracting content thus providing a more convenient and user friendly interface (e.g., see [0004] of Schubert).  
Gmail-Wherry-Lee ‘360-Schubert fail to teach displaying, on the display, a graphic waveform that is animated based on the audio input received at the microphone.
However, in the same field of endeavor of graphical user interfaces, Sakurada teaches displaying, on the display, a graphic waveform that is animated based on the audio input received at the microphone (e.g., see [0084] teaching providing a wavelike animation based on the audio input received at the microphone).  Accordingly, it would have been obvious to modify Gmail-Wherry-Lee ‘360-Schubert in view of Sakurada to provide user input feedback thus increasing user efficiency by readily knowing the state of the device (e.g., see [0004]-[0005] of Sakurada).
Schubert further teaches wherein displaying the transcribed text in the body of a reply electronic message to the electronic message is performed in response to receiving input to end transcription (e.g., see [0161]-[0162] wherein the transcribed text into the body of a reply electronic message is performed in response to receiving a done input of the spoken input).  
Schubert further teaches wherein the reply electronic message includes an affordance associated with sending the electronic message (e.g., see Fig. 3B, [0163] teaching a send icon).
Gmail further teaches wherein the affordance associated with replying to the electronic conversation is displayed at the end of the electronic conversation (e.g., see Fig. 4 and approximately 1:20 wherein the reply option is displayed at the end of the electronic conversation).


It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also  Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005);  Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
In the interests of compact prosecution, Applicant is invited to contact Examiner via electronic media pursuant to USPTO policy outlined MPEP § 502.03. All electronic communication must be authorized in writing. Applicant may wish to file an Internet Communications Authorization Form PTO/SB/439. Applicant may wish to request an interview using the Interview Practice website: http://www.uspto.gov/patent/laws-and-regulations/interview-practice.
Applicant is reminded Internet e-mail may not be used for communication for matters under 35 U.S.C. § 132 or which otherwise require a signature. A reply to an Office action may NOT be communicated by Applicant to the USPTO via Internet e-mail. If such a reply is submitted by Applicant via Internet e-mail, a paper copy will be placed in the appropriate patent application file with an indication that the reply is NOT ENTERED. See MPEP § 502.03(II). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STELLA HIGGS whose telephone number is 571-270-
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RENEE CHAVEZ can be reached at (571) 270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Stella Higgs/Primary Examiner, Art Unit 2179